   Case 1:15-cr-00058-JRH-BKE Document 163 Filed 12/11/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE       SOUTHERN DISTRICT        OF   GEORGIA
                                AUGUSTA DIVISION




UNITED STATES OF AMERICA


     V.                                               CR 115-058


MICHELLE   SULLIVAN




                                     ORDER




     On    December   2,   2020,     the   Court     denied    Defendant      Michelle

Sullivan's    motion     to    be    released       from     home   confinement     to


supervised    release.        On    December   4,    2020,    the     Court   received

Defendant's second motion requesting identical relief.                        Because

this motion was signed and postmarked prior to the entry of the

Court's Order, Defendant did not have the benefit of the Court's

ruling, which remains unchanged.            Accordingly, Defendant's second

motion to be released from home confinement to supervised release

(doc. 162) is DENIED AS MOOT.

     ORDER ENTERED at Augusta, Georgia, this                        day of December,

2020.




                                                                      CHIEF JUDGE
                                               UNITE       STATES DISTRICT     COURT
                                                      ERN DISTRICT OF GEORGIA
